Citation Nr: 1817111	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  13-22 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for lumbar spine forminal narrowing at L4-5 (low back disability).

2. Entitlement to an initial rating in excess of 20 percent for right bicep tendonitis (right shoulder disability).

3. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel

INTRODUCTION

The Veteran served on active duty from November 1972 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for right bicep tendonitis and assigned an initial 10 percent rating.  

The Veteran testified before the undersigned in a June 2015 hearing.  A hearing transcript was associated with the claims file and reviewed. 

The Board remanded this matter for further development in September 2015.  Such has been completed and this matter is returned to the Board for further consideration.  

During the pendency of this appeal on remand, a Decision Review Officer (DRO) decision granted 20 percent rating for the right shoulder disorder effective from the date of initial entitlement.  

The Board notes that additional VA records were obtained in June 2017, after the most recent supplemental statement of the case was issued earlier the same month.  A review of these records discloses no non-duplicative evidence pertaining to the right shoulder.  Thus the is no prejudice to the Veteran in adjudicating this issue.  
See 38 C.F.R. § 19.31, 19.37 (b)(1) (2017).  

The issues of entitlement to an increased rating for a low back disorder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran's right (major) shoulder disability is not shown to result in limitation of major arm motion at motion midway between the side and shoulder level, nor is there ankyloses, malunion, recurrent dislocation, fibrous nonunion or loss of the head of the humerus (flail shoulder).  

CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for right bicep tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5201 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

Law and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2017). 

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology. 38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

As is the case here, where entitlement to compensation has already been established and an increase in the disability ratings are at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under DC 5010, degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003 and 5010 (2017).  The 10 and 20 percent ratings under these provisions will not be combined with ratings based on limitation of motion, nor are they to be combined with rating conditions listed under DCs 5013 to 5024, inclusive.  DC 5003, Notes 1 & 2.  

Under DC 5201, a 20 percent evaluation is assigned for limitation of major arm motion at shoulder level.  38 C.F.R. § 4.71a , DC 5201.  When there is limitation of motion midway between the side and shoulder level, a 30 percent rating is warranted for limitation of motion of the minor arm, and a 40 percent rating is warranted for limitation of motion of the minor arm to 25 degrees from the side. Id. 

Under DC 5202, for impairment of the humerus in the major arm, a 20 percent rating is assignable when there is malunion with moderate deformity and a 30 percent rating is assignable when there is malunion, with marked deformity of the arm.  38 C.F.R. § 4.71a , DC 5202 (2017).  Also under DC 5202, for recurrent dislocation of the arm at the scapulohumeral joint, a 20 percent rating is assignable with infrequent episodes, and guarding of movement only at shoulder level.  A 30 percent rating is assignable where there are frequent episodes and guarding of all arm movements. Id.  Fibrous union of the humerus of the major arm warrants a 50 percent rating; nonunion (false flail joint) warrants a 60 percent rating; and loss of the head of the humerus (flail shoulder) warrants an 80 percent rating. Id. 

Under 38 C.F.R. § 4.71a , DC 5203 (2017), for impairment of the clavicle or scapula in the major or minor arm manifested by dislocation, a 20 percent rating is warranted.  For nonunion with loose movement, a 20 percent rating is assignable when involving the major arm. Id.  For nonunion without loose movement, and for malunion, a 10 percent rating is assignable.  Id. 

Under DC 5200, ankyloses of the scapulohumeral articulation of the major upper extremity is rated 30 percent disabling when favorable (abduction to 60 degrees, can reach mouth and head); 40 percent disabling when intermediate (between favorable and unfavorable); and 50 percent disabling when unfavorable (abduction limited to 25 degrees from side).  38 C.F.R. § 4.71a, DC 5200 (2017). 

Normal range of shoulder motion is forward extension (flexion) from 0 to 180 degrees; shoulder abduction from 0 to 180 degrees; internal rotation from 0 to 90 degrees; and external rotation from 0 to 90 degrees. Lifting the arm to shoulder level is lifting it to 90 degrees. See 38 C.F.R. § 4.71, Plate I (2017). 

The Veteran contends that he is entitled to an increased rating for his right shoulder disorder.  At his June 2015 Board hearing he described the shoulder beginning to flare up 8 years earlier.  Regarding functional impact, he reported that sometimes he could not lift his arm up and instead used his left arm for lifting. He indicated that certain fine motor activities hurt the right shoulder, describing having difficulty using a manual can opener.  This caused the shoulder to lock up and hurt from the shoulder to his elbow and hand.  He denied taking medication or using ice or heat treatment for the right shoulder.  Transcript pg. 3-4, 9.

VA and Social Security records during the pendency of this appeal primarily address other medical issues.  However a state disability examination dated in February 2011 reported complaints of some intermittent difficulty with his shoulder.  On physical examination he could elevate his arms to 140 degrees bilaterally.  He had normal flexion of wrists and elbows.  He could elevate and hold for a second his right arm to 90 degrees, and do the same with his left arm.  His biceps and triceps reflexes were 2+ bilaterally.  He was noted to have tremor of his hands and cog wheeling of his upper extremities.  His diagnoses included Parkinson's, peripheral neuropathy and did not include any issues with his right bicep or shoulder.  

The report of a February 2011 VA examination for right shoulder pain disclosed complaints of 9/10 pain during flare-ups mainly with overhead activity.  He had anterior shoulder pain and pointed to his bicep tendon area.  It was worse with sitting too long or raising his arm over his head.  He had no history of surgery, medication, physical therapy or injections.  The right shoulder disorder impacted daily activity.  He was not working but it would affect his ability to do his job.  Physical examination disclosed no obvious deformity.  His complaints were mainly over his biceps tendon and anterior shoulder area.  He had full range of motion with 0-180 degrees flexion and abduction and 0-90 degrees internal and external rotation.  He had some mild impingement pain and a little discomfort with paraspinatus testing.  He otherwise had good strength with infraspinatous and subcapsularis testing.  He had a very positive Speed's test with pain over the anterior shoulder at biceps tendon and positive O'Brien's test.  Otherwise he was neurovascularly intact.  X-ray of the right shoulder was unremarkable except for some very mild arthritis at potentially the AC joint.  The assessment was right shoulder pain likely biceps tendonitis and may have an element of some rotator cuff impingement and tendinopathy.

VA examinations in January 2013 and September 2016 diagnosed biceps tendonitis and yielded some similar findings.  Both examinations confirmed that the Veteran was right-hand dominant.  Additionally, both examinations showed him to have 5/5 muscle strength of the right upper extremity on abduction and flexion.  He had no evidence of ankyloses.  Tests for rotator cuff conditions, instability/dislocation/labral pathology and for clavicle, scapula acromioclavicular (AC) joint and sternoclavicular (SC) joints were all negative.  He had no tenderness to palpation over the AC joint.  There was no history of joint replacement or other surgery.  His right shoulder impairment was not of such an extent that he would be equally served by amputation with prosthesis.  

Other findings in the January 2013 VA examination were complaints of pain with excessive motion.  His right shoulder range of motion was 180 degrees flexion, 150 degrees abduction with pain at the ends of motion.  There were no additional limitations after 3 repetitions.  His functional loss was less movement than normal and pain on movement.  He had localized tenderness or pain on palpation of joints/soft tissue of the right shoulder.  He had a positive speed test for biceps tendonitis.  His right shoulder disorder was found to have no impact on work.  

The September 2016 VA examination noted that the disorder having started in 2009 with repetitive use from forklift driving.  His shoulder was weak, very painful and he was unable to lift his arm.  He had symptoms of sharp pain lifting above his head.  There was no treatment noted.  Functional impact during flare-ups was sharp pain from his right upper shoulder that radiates to the right arm.  He had no functional loss reported.  Range of motion was 0-180 degrees flexion; 0-140 degrees abduction; 0-90 degrees external rotation and 0-45 degrees internal rotation.  He had pain on internal rotation, with verbalized pain, grimacing and guarding of the right upper shoulder, described as moderate.  He had no functional loss due to range of motion and no loss of motion on repetitive testing.  He had no pain on weight bearing and no crepitus.  The non-service connected left shoulder was also tested on range of motion with all motions normal except 45 degrees internal rotation.  The examination did not replicate the Veteran's reports of flare-ups or repetitive use as the examination was not conducted after either a flare up or repetitive use.  Thus, the examiner was unable to say without speculation whether pain, weakness, fatigability or incoordination significantly limits functional ability with repeated use over time.  The examiner was also unable to describe functional loss in terms of range of motion.  He had no additional contributing factors of disability.  The functional impact of his disability was that occupational tasks would be affected by a weak and painful shoulder and he would not be able to climb or lift over 5 pounds. 

Regarding the examiner's failure to report additional limitation of function due to flare-ups in degrees, or due to pain, weakness, fatigability or incoordination with repeated use over time, the Board finds that no further development is warranted here.  In so finding, the Board recognizes that the lack of opportunity to observe a flare-up is an insufficient basis for declining to estimate its functional effects.  Sharp v. Shulkin, 29 Vet. App. 26  (2017).  However, as the examiner expressed a need to view the flare-up in order for an opinion on its effects not to be speculative, any estimated range of motion provided in the absence of such observation would have limited probative value, due to the examiner's clear lack of confidence in the ability to comment on an unobserved flare-up.  Thus, developing for an unfounded estimate would likely only delay the claim, with no benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546  (1991).

Having reviewed the evidence, the Board finds that an initial rating in excess of 20 percent disabling is not warranted for the right shoulder disorder. 

The evidence does not show that the Veteran's right (major) arm motion is limited to midway between the side and shoulder level, as required for a higher rating of 40 percent under DC 5201.  As indicated on the most recent VA examination in 2016, with consideration of the point at which tenderness began, flexion of the right shoulder was to 180 degrees, abduction was to 140 degrees, external rotation was to 90 degrees, and internal rotation was to a painful 45 degrees.  Clearly, such movements, even when factored for the most restrictive motion, 45 degrees on internal rotation with an endpoint where pain began, are not reflective of motion limited midway between the side and shoulder level.  

Likewise, the range of motion findings shown in the earlier examinations in 2011 and 2013 do not meet the criteria for a 40 percent rating.  The February 2011 VA examination showed full ranges of motion of 180 degrees flexion and abduction and 90 degrees internal and external rotation, with only some mild impingement pain and a little discomfort with paraspinatus testing.  The January 2013 VA examination revealed180 degrees flexion, 150 degrees abduction with pain at the ends of motion.  Again none of these motions even with consideration of pain are consistent with the limitations contemplated by a 40 percent rating for limited motion.  Similarly the findings of the February 2011 state disability examination showed he could elevate his arms to 140 degrees and could elevate and hold for a second his right arm to 90 degrees, and do the same with his left arm.  As such, a higher rating under DC 5201 is not warranted. 

Further, the Board acknowledges that there was objective evidence of pain following repetitive motion, but there was no additional limitations after three repetitions of range of motion as reported on VA examination in February 2009. 

The Board has also considered the application of DC 5200 for disabilities involving ankyloses of the scapulohumeral articulation; DC 5202 for other impairment of the humerus to include recurrent dislocation, fibrous union, non-union or flail shoulder; and DC 5203 impairment of the clavicle/scapula to include nonunion with loose movement.  However, there is no evidence of ankyloses, recurrent dislocation, fibrous union, non-union, flail shoulder, or nonunion of the clavicle or scapula with loose movement involving the right shoulder joints.  No such findings for the right shoulder are shown in any of the examination reports or elsewhere in the records.  Therefore, consideration of an increased disability rating under such codes is not warranted.  The Board finds no provision upon which to assign a rating greater than 20 percent for the Veteran's right shoulder disability.  

Regarding functional impact, the Veteran reported that sometimes he is unable to lift his arm up.  He used his left arm for lifting. He also indicated that certain fine motor activities hurt the right shoulder, describing a hard time using a manual can opener.  This caused the shoulder to lock up and hurt from the shoulder to his elbow and hand.  He denied taking medication or using ice or heat treatment for the right shoulder

The Veteran also testified that on occasion he is unable to lift his arm, certain motor activities hurt the shoulder and that he used his left arm for lifting.  Generally, lay witnesses such as the Veteran are competent to report having experienced constant pain, as it is within lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, and 1376-77 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir.2006).  However, in determining the actual degree of disability, the findings of the VA examinations, which factored his subjective complaints of pain, are most probative of the degree of the Veteran's impairment.  

In light of the above, the Board finds that entitlement to an evaluation in excess of 20 percent for the Veteran's service-connected right shoulder disability is not warranted at any point in the appeal period.  The Board has considered whether the benefit of the doubt rule applies to the present appeal. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an initial increased evaluation for right shoulder disability must be denied. 


ORDER

An initial rating in excess of 20 percent for right biceps tendonitis is denied.


REMAND

Further remand is necessary to properly address the increased rating claim for the low back disorder.  The most recent VA examination conducted in April 2016 indicated that the Veteran does not have intervertebral disc syndrome (IVDS) and thus did not the rating criteria specific to IVDS regarding incapacitating episodes.  

Subsequent to this examination, additional VA records were obtained in June 2017 showing ongoing treatment for sciatica through 2013, which is considered IVDS for VA purposes.  C.F.R. § 4.71a , General Rating Formula.  See pg. 293 pg. CAPRI 61-62, 65, 164-166.  Additionally, the Veteran is noted to have recently been granted service connection for radiculopathy of the bilateral lower extremities in June 2017, which are manifestations of IVDS.  Thus, further evaluation should be undertaken that appropriately addresses IVDS, to include discussion of incapacitating episodes.  

Moreover as noted above VA records were obtained in June 2017, after the most recent supplemental statement of the case was issued earlier the same month.  These records include some records that appear pertinent to this increased rating claim for a lumbar spine disorder, including more recent treatment for sciatica in 2013.  It is not apparent from review of prior adjudications that these records were available for review at the time of such adjudications.  

The appellate process set forth in 38 U.S.C.A. § 7104 (a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or in a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence.  38 C.F.R. § 19.31 (b)(1) (2017).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the Veteran as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to an issue on appeal.  38 C.F.R. § 19.37 (a) (2017).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  (Contrast 38 C.F.R. § 19.37 (a) with 38 C.F.R. § 20.1304 (c) (2017), where legal authority does allow for waiver of initial RO review of pertinent evidence submitted by the claimant after certification of the appeal to the Board. 

The claim for TDIU is inexplicably intertwined with the claims for the increased rating for the lumbar spine, and the Board is deferring consideration of this matter pending adjudication of the lumbar spine claim after this issue is properly developed.  

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled, notwithstanding the fact that the assigned schedular ratings do not equal 60 percent for a single disability or 70 percent for a combined disability. 38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating should be considered if the Veteran is unemployable due to a service-connected disability.  38 C.F.R. § 4.16(b).

He is not presently shown to meet the scheduler criteria for TDIU with his combined rating from multiple service connected disabilities shown to be 30 percent disabling from initial entitlement and 60 percent disabling from June 16, 2015.  38 C.F.R. § 4.16.  However medical evidence suggests that the Veteran is unemployable due to his service connected sciatica and radiculopathy.  See 293 pg. CAPRI at pg. 164-166, 201.  

Case law has indicated that the question of whether the Veteran is precluded from substantially gainful employment is legal, and not medical, in nature.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Therefore, an express opinion on the matter of unemployability is not being sought.  However, it would be useful to the Board's adjudication if the examiner could describe the types of limitations expected in the workplace with respect to each service-connected disability.  

Moreover, if the schedular criteria for TDIU continues to not be met for any period of this appeal following development and adjudication, referral to the Director of Compensation and Pension Services for consideration of entitlement to TDIU on an extraschedular basis is appropriate in this matter.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA and private treatment records.  All efforts to obtain these records must be documented in the record.  

2.  Schedule the Veteran for a VA orthopedic and neurological examination with a physician to determine the severity of his cervical and lumbar spine disabilities.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Findings necessary to apply the pertinent rating criteria should be made, to include addressing the criteria for intervertebral disc syndrome based on incapacitating episodes.  

3.  After completing any additional actions including any other development that may be indicated, readjudicate the Veteran's claims.  In regards to the TDIU claim, for any period where the schedular criteria for TDIU is not met, further development and adjudication on an extraschedular basis should be undertaken, including submitting the claims file to the Director of Compensation and Pension Services for consideration of entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

				 			(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals





